                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       HERBERT G.,                                       Case No. 18-cv-06832-JSC
                                                        Plaintiff,
                                   7
                                                                                             ORDER RE: CROSS MOTIONS FOR
                                                 v.                                          SUMMARY JUDGMENT
                                   8

                                   9       ANDREW SAUL,                                      Re: Dkt. Nos. 24, 25
                                                        Defendant.
                                  10

                                  11          Plaintiff seeks social security disability benefits for Type II diabetes, left shoulder pain,

                                  12   back pain, and right leg pain. (Administrative Record (“AR”) 246.) Pursuant to 42 U.S.C. §
Northern District of California
 United States District Court




                                  13   405(g), Plaintiff filed this lawsuit for judicial review of the final decision by the Commissioner of

                                  14   Social Security (“Commissioner”) denying his application for benefits. (Dkt. No. 1.)1 Now

                                  15   before the Court are Plaintiff’s and Defendant’s motions for summary judgment.2 (Dkt. Nos. 24 &

                                  16   25.) Because the decision of the Administrative Law Judge (“ALJ”) to deny benefits is supported

                                  17   by substantial evidence and free of legal error, the Court DENIES Plaintiff’s motion and

                                  18   GRANTS Defendant’s cross-motion.

                                  19                                          LEGAL STANDARD

                                  20          A claimant is considered “disabled” under the Social Security Act if she meets two

                                  21   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  22   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                  23   reason of any medically determinable physical or mental impairment which can be expected to

                                  24   result in death or which has lasted or can be expected to last for a continuous period of not less

                                  25   than 12 months.” 42 U.S.C § 423(d)(1)(A). Second, the impairment or impairments must be

                                  26
                                       1
                                  27     Record citations outside of the administrative record are to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of the documents.
                                       2
                                  28     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 11 & 12.)
                                   1   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                   2   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   3   national economy.” 42 U.S.C. § 423(d)(2)(A). To determine whether a claimant is disabled, an

                                   4   ALJ is required to employ a five-step sequential analysis, examining: (1) whether the claimant is

                                   5   engaging in “substantial gainful activity”; (2) whether the claimant has a severe medically

                                   6   determinable physical or mental impairment” or combination of impairments that has lasted for

                                   7   more than 12 months; (3) whether the impairment “meets or equals” one of the listings in the

                                   8   regulations; (4) whether, given the claimant’s “residual function capacity,” (“RFC”) the claimant

                                   9   can still do her “past relevant work”’ and (5) whether the claimant “can make an adjustment to

                                  10   other work.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012); see also 20 C.R.F.

                                  11   §§404.1520(a), 416.920(a).

                                  12          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by
Northern District of California
 United States District Court




                                  13   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  14   2005) (internal quotation marks and citation omitted). “Substantial evidence means such relevant

                                  15   evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

                                  16   quotation marks and citation omitted). “Where evidence is susceptible to more than one rational

                                  17   interpretation, it is the ALJ’s conclusion that must be upheld.” Id. In other words, if the record

                                  18   “can reasonably support either affirming or reversing, the reviewing court may not substitute its

                                  19   judgment for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523

                                  20   (9th Cir. 2014) (internal quotation marks and citation omitted). However, “a decision supported

                                  21   by substantial evidence will still be set aside if the ALJ does not apply proper legal standards.” Id.

                                  22                                            BACKGROUND

                                  23   I.     Procedural History

                                  24          Plaintiff filed a Title II application for social security disability benefits in April 2015, (AR

                                  25   198), and a Title XVI application for supplemental security income in May 2015, (AR 192). The

                                  26   Commissioner first denied Plaintiff’s applications in September 2015, (AR 80 & 92), and again

                                  27   denied the applications upon reconsideration in March 2016, (AR 136). Plaintiff then filed a

                                  28   request for a hearing before an ALJ. (AR 143.) On February 27, 2017, Plaintiff testified by
                                                                                          2
                                   1   telephone before ALJ Cheryl Tompkin. (AR 30-68.) Plaintiff’s counsel and Vocational Expert

                                   2   (“VE”) Dr. Roxane L. Minkus were present at the hearing. (AR 30.)

                                   3           The ALJ issued an unfavorable decision in October 2017. (AR 14.) The decision became

                                   4   final in September 2018 after the Appeals Council denied Plaintiff’s request for review. (AR 1.)

                                   5   Plaintiff filed this action thereafter. (Dkt. No. 1.)

                                   6   II.     Administrative Record

                                   7           Plaintiff was born on September 12, 1963 and resides in Livermore, California. (AR 198.)

                                   8   He asserts that he has been unable to work since June 1, 2011 due to Type II diabetes, left

                                   9   shoulder pain, back pain, and right leg pain. (See AR 69-70.) Plaintiff previously worked as an

                                  10   auto mechanic and shop cleaner from 2010 to 2011, as a dishwasher from 2008 to 2010, and as a

                                  11   construction laborer from 1979 to 2006. (AR 323.) At the February 2017 hearing Plaintiff’s

                                  12   counsel amended the disability onset date to September 12, 2013, to coincide with Plaintiff’s 50th
Northern District of California
 United States District Court




                                  13   birthday. (See AR 68.)

                                  14           A.      Medical Evaluations and Physician Statements

                                  15                   1.      Medical Source Statement from Treating Physician

                                  16           The parties attribute to Dr. Catherina Fu a “Diabetes Medical Source Statement” from Axis

                                  17   Community Health Center (“Axis Health”) dated November 19, 2014, and they do not dispute that

                                  18   Dr. Fu is Plaintiff’s treating physician.3 The statement reports that Plaintiff was first treated at

                                  19   Axis Health in April 2013 and then seen “every 1-3 months.” (AR 434.) The statement indicates

                                  20   that Plaintiff was diagnosed with Type II diabetes and left shoulder pain, and experiences the

                                  21

                                  22   3
                                         Dr. Fu’s name appears only once in the record—an attachment to the November 2014 medical
                                  23   source statement. (See AR 438.) That document is an X-ray report from NorCal Imaging and it is
                                       signed by Dr. Fu. (Id.) The medical source statement attributed to Dr. Fu does not contain her
                                  24   name and based on the signature appears to have been written by Nurse Practitioner Edward Liu,
                                       of Plaintiff’s primary care provider Axis Health. (See AR 437.) Indeed, Mr. Liu completed a
                                  25   physical examination of Plaintiff one day prior to the medical source statement, (see AR 329), and
                                       the non-examining state agency physicians attributed the November 2014 source statement to Mr.
                                  26   Liu, (see AR 72, 76, 84, 88, 90, 98, 99, 103, 105, 111, 112, 116, 118). However, because (1) the
                                       record indicates that Axis Health is Plaintiff’s primary care provider, (2) the ALJ attributed the
                                  27   November 2014 medical source statement to Dr. Fu and the parties do not dispute that
                                       characterization, (3) it is not clear from the signature alone who actually authored the medical
                                  28   source statement, and (4) attributing the source statement to Dr. Fu does not prejudice Plaintiff,
                                       the Court adopts the ALJ’s and the parties’ view and attributes the statement to Dr. Fu.
                                                                                           3
                                   1   following symptoms: fatigue, excessive thirst, chronic skin infections, muscle weakness,

                                   2   retinopathy, and frequency of urination. (Id.) Of those, the statement notes the following “clinical

                                   3   findings and objective signs”: blurred vision, frequency of urination, dry mouth, and pain in the

                                   4   left shoulder. (Id.) The statement further notes that Plaintiff is on an active medication regimen.

                                   5   (Id.)

                                   6           Dr. Fu opined that in an eight-hour workday Plaintiff could sit for two hours, stand for one

                                   7   hour, and walk for one hour. (AR 435.) However, Dr. Fu opined that Plaintiff did not “need a job

                                   8   that permits shifting positions at will from sitting, standing or walking.” (AR 436.) Dr. Fu further

                                   9   opined that Plaintiff would need to take one to two unscheduled breaks during an eight-hour

                                  10   workday for 5-10 minutes before returning to work. (Id.) Plaintiff would not need to elevate his

                                  11   legs while sitting. (Id.)

                                  12           Dr. Fu opined that Plaintiff could frequently lift less than 10 pounds, occasionally lift 20
Northern District of California
 United States District Court




                                  13   pounds, and rarely lift 50 pounds. (Id.) Dr. Fu noted, however, that Plaintiff could “rarely” lift

                                  14   with his left shoulder. (Id.) Dr. Fu opined that Plaintiff had significant limitations with reaching,

                                  15   handling or fingering because he could never use his left arm for reaching. (Id.) Dr. Fu opined

                                  16   that Plaintiff’s condition would cause him to miss more than four days of work per month. (Id.)

                                  17                   2.      Physical Examination by Neurologist Farah M. Rana

                                  18           Dr. Rana is a consultative examining physician who met with Plaintiff on June 30, 2015.

                                  19   (AR 461.) Dr. Rana’s report notes that Plaintiff’s chief complaints were left shoulder pain, Type

                                  20   II diabetes, and enlarged prostate. (Id.) Plaintiff reported worsening pain in his left shoulder since

                                  21   a motorcycle accident and subsequent surgery and noted “difficulty in elevating his arm all the

                                  22   way up.” (Id.) Plaintiff denied “any numbness or tingling in his hands or feet,” or “any retinal or

                                  23   renal complications of diabetes.” (Id.)

                                  24           On examination Plaintiff’s “left shoulder was tender to touch” and exhibited a reduced

                                  25   range of motion. (AR 462.) Plaintiff had full range of motion in all other joints, his gait was

                                  26   stable, he did not require an assistive device, and he exhibited full motor strength. (AR 462-63.)

                                  27   Dr. Rana’s diagnoses included history of Type II diabetes, and “chronic left shoulder pain.” (AR

                                  28   463.) Dr. Rana noted that an October 2013 X-ray of Plaintiff’s left shoulder “showed severe
                                                                                          4
                                   1   glenohumeral osteoarthritis.” (AR 461, 463.)

                                   2          Dr. Rana’s “functional capacity assessment” opined that Plaintiff can stand, sit, and walk

                                   3   six hours out of an eight-hour workday, with breaks. (Id.) Further, Plaintiff “can carry 10 pounds

                                   4   frequently and 20 pounds occasionally.” (Id.) He can “handle, manipulate, feel, and finger

                                   5   objects without any problem,” but “would have difficulty working above his head with his left arm

                                   6   because of left shoulder pain.” (Id.) Dr. Rana opined that Plaintiff did not need an assistive

                                   7   device to ambulate, and “can take public transportation.” (Id.) Dr. Rana also noted that Plaintiff

                                   8   “can manage his day-to-day chores.” (AR 461.)

                                   9                  3.      Non-Examining State Agency Physicians

                                  10          In July and September 2015, non-examining state agency physicians reviewed Plaintiff’s

                                  11   medical records and opinion evidence and adopted Dr. Rana’s functional capacity assessment

                                  12   because it was consistent with the objective evidence and Plaintiff’s subjective complaints. (AR
Northern District of California
 United States District Court




                                  13   77.) The state agency physicians determined that while Plaintiff’s impairments cause some

                                  14   limitations on his ability to perform work activities, those limitations do not prevent him from

                                  15   performing other work in the national economy. (AR 80.) Thus, the state agency physicians

                                  16   concluded that Plaintiff’s “condition is not severe enough to keep [Plaintiff] from working.” (Id.)

                                  17   Two different state agency physicians made the same determination upon reconsideration of

                                  18   Plaintiff’s application in March 2016. (See AR 107.)

                                  19          B.      The ALJ’s Decision

                                  20          On October 3, 2017, the ALJ issued a written decision denying Plaintiff’s applications and

                                  21   finding that he was not disabled within the meaning of the Social Security Act based on the

                                  22   testimony, evidence, and the Social Security Administration’s five-step sequential evaluation

                                  23   process for determining disability. (AR 17-26.)

                                  24          At step one, the ALJ concluded that Plaintiff had not engaged in substantial gainful activity

                                  25   since June 1, 2011. (AR 19.) At step two, the ALJ determined that the medical evidence

                                  26   indicated that Plaintiff’s diabetes, “status post left shoulder surgery,” and left shoulder

                                  27   osteoarthritis constitute severe impairments. (Id.) The ALJ determined at the third step that

                                  28   Plaintiff “does not have an impairment or combination of impairments that meets or medically
                                                                                          5
                                   1   equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.”

                                   2   (AR 20 (citing 20 CFR §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926).)

                                   3          Before reaching step four, the ALJ determined that Plaintiff “has the residual functional

                                   4   capacity to perform light work” as defined under 20 CFR §§ 404.1567(b) and 416.967(b), with the

                                   5   following limitations:

                                   6                  lift and/or carry 20 pounds occasionally and 10 pounds frequently; sit
                                                      4 hours and stand/walk 1 hour at a time for a total of 4 hours; 1
                                   7                  unscheduled 10 minute break in addition to normal breaks during the
                                                      workday; occasionally crouch and crawl but frequently stoop and
                                   8                  twist; can frequently look down, turn his head to the left or right, and
                                                      look up and hold his head in a static position; can rarely (defined as
                                   9                  less than 2.5 hours in an 8-hour workday) reach or work overhead
                                                      with his left upper extremity; and should avoid unprotected heights.
                                  10

                                  11   (AR 21.) In making her RFC determination, the ALJ found that Plaintiff’s “medically

                                  12   determinable impairments could reasonably be expected to cause the alleged symptoms; however,
Northern District of California
 United States District Court




                                  13   [Plaintiff’s] statements concerning the intensity, persistence and limiting effects of these

                                  14   symptoms are not entirely consistent with the medical evidence and other evidence in the record.”

                                  15   (AR 22.) The ALJ cited in support of this finding Plaintiff’s treatment records, the objective

                                  16   medical evidence, the medical opinion evidence, and Plaintiff’s reported use of a bicycle for

                                  17   transportation. (AR 21-24.)

                                  18          As for the medical opinion evidence, the ALJ afforded the “greatest weight to the opinions

                                  19   of consultative examiner Dr. Rana and the State agency medical consultants, who found that

                                  20   [Plaintiff] is capable of performing light work but limited with left overhead reaching.” (AR 23.)

                                  21   The ALJ noted that the opinions were “consistent with and well-supported by the objective

                                  22   evidence.” (Id.) The ALJ afforded “partial weight” to the opinion of Plaintiff’s treating physician,

                                  23   Dr. Catherina Fu, finding that the “sit, stand, and walk limitation[s]” noted by Dr. Fu were “overly

                                  24   restrictive and not linked to any objective evidence.” (AR 23-24.) In sum, the ALJ determined

                                  25   that Plaintiff’s RFC “is supported by the treatment notes that showed mild to moderate limitations

                                  26   with [Plaintiff’s] left shoulder but otherwise relatively unremarkable findings on examination

                                  27   along [with] the well-support[ed] opinions of Dr. Rana and the State agency medical consultants.”

                                  28   (AR 24.)
                                                                                         6
                                   1          At step four, the ALJ cited the VE’s hearing testimony and concluded that Plaintiff “cannot

                                   2   perform past relevant work” as a construction worker. (AR 24.) Finally, the ALJ determined at

                                   3   step five that Plaintiff could perform “other work that exists in significant numbers in the national

                                   4   economy” based on his “age, education, work experience” and RFC. (AR 25.) In sum, the ALJ

                                   5   determined that Plaintiff was not “under a disability, as defined in the Social Security Act, from

                                   6   June 1, 2011, through the date of [the ALJ’s] decision.”4 (AR 25.)

                                   7                                              DISCUSSION

                                   8          The parties dispute whether the ALJ: (1) properly assessed the medical opinion evidence;

                                   9   (2) properly assessed Plaintiff’s subjective symptom testimony; and (3) committed reversible error

                                  10   at step five. The Court addresses each argument in turn.

                                  11   I.     Medical Opinion Evidence

                                  12          A.      Legal Standard
Northern District of California
 United States District Court




                                  13          In assessing an ALJ’s consideration of the medical opinion evidence, courts “distinguish

                                  14   among the opinions of three types of physicians: (1) those who treat the claimant (treating

                                  15   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3)

                                  16   those who neither examiner nor treat the claimant (nonexamining physicians).” Lester v. Chater,

                                  17   81 F.3d 821, 830 (9th Cir. 1995). “Generally, the opinions of examining physicians are afforded

                                  18   more weight than those of non-examining physicians, and the opinions of examining non-treating

                                  19   physicians are afforded less weight than those of treating physicians.” Orn v. Astrue, 495 F.3d

                                  20   625, 631 (9th Cir. 2007).

                                  21          An ALJ may reject the “uncontradicted opinion of a treating or examining doctor” only by

                                  22   stating “clear and convincing reasons that are supported by substantial evidence.” Ryan v.

                                  23   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (internal quotation marks and citation

                                  24   omitted). And “[e]ven if the treating doctor’s opinion is contradicted by another doctor, the

                                  25   Commissioner may not reject this opinion without providing ‘specific and legitimate reasons’

                                  26
                                  27
                                       4
                                        Although Plaintiff’s counsel amended the disability onset date to September 12, 2013 at the
                                       hearing, the ALJ’s decision continued to use June 1, 2011 as the onset date. However, neither
                                  28   Plaintiff’s motion nor his reply raises an issue with that apparent discrepancy. Indeed, Plaintiff’s
                                       motion notes that he “alleges disability beginning 6/1/11.” (See Dkt. No. 24 at 8.)
                                                                                          7
                                   1   supported by substantial evidence in the record for so doing.” Lester, 81 F.3d at 830 (citation

                                   2   omitted). “The ALJ can meet this burden by setting out a detailed and thorough summary of the

                                   3   facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

                                   4   Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986), superseded by statute on other grounds as

                                   5   recognized in Bunnell v. Sullivan, 912 F.2d 1149, 1154 (9th Cir. 1990). Likewise, “the opinion of

                                   6   an examining doctor, even if contradicted by another doctor, can only be rejected for specific and

                                   7   legitimate reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at

                                   8   830-31. The opinions of non-examining physicians may “serve as substantial evidence when the

                                   9   opinions are consistent with independent clinical findings or other evidence in the record.”

                                  10   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  11          Ultimately, “[t]he ALJ must do more than offer his conclusions” when rejecting a medical

                                  12   opinion; instead, she “must set forth his own interpretations and explain why they, rather than the
Northern District of California
 United States District Court




                                  13   doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). Thus, “an ALJ

                                  14   errs when he rejects a medical opinion or assigns it little weight while doing nothing more than

                                  15   ignoring it, asserting without explanation that another medical opinion is more persuasive, or

                                  16   criticizing it with boilerplate language that fails to offer a substantive basis for his conclusion.”

                                  17   Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014). In conducting its review, the ALJ

                                  18   must consider the entire record and cannot rely only on portions of the record while ignoring

                                  19   conflicting evidence. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (finding

                                  20   error where “ALJ selectively relied on some entries in [plaintiff’s] records from San Francisco

                                  21   General Hospital and ignored the many others that indicated continued, severe impairment.”).

                                  22          B.      The ALJ’s Analysis

                                  23          Plaintiff asserts that the ALJ erred in affording only partial weight to the opinion of

                                  24   treating physician Dr. Fu. The Court disagrees. Because Dr. Fu’s opinion was contradicted by Dr.

                                  25   Rana and the state agency medical consultants as to Plaintiff’s limitations regarding reaching with

                                  26   his left arm, sitting, standing, and walking, the ALJ was required to provide “‘specific and

                                  27   legitimate reasons’ supported by substantial evidence in the record for [rejecting the opinion].”

                                  28   See Lester, 81 F.3d at 830 (citation omitted). The ALJ did so.
                                                                                          8
                                   1          The ALJ afforded partial weight to Dr. Fu’s opinion overall and “little weight” to “the sit,

                                   2   stand, and walk limitation” and the limitation of “never being able to reach with the left arm”

                                   3   because those limitations were “overly restrictive and not linked to any objective evidence.” (AR

                                   4   23-24.) Regarding the limitations caused by Plaintiff’s left shoulder condition, the ALJ’s decision

                                   5   notes that treatment records in October 2013 indicated left shoulder pain with only moderate

                                   6   limitations in range of motion. (AR 22-23 (citing AR 414-418).) The cited treatment record

                                   7   indicates that on October 2, 2013, Plaintiff reported “mild-moderate” left shoulder pain that is

                                   8   “dull and throbbing” but relieved with prescription pain medication and over the counter

                                   9   medication. (AR 414.) On examination, the treatment provider noted tenderness to touch over the

                                  10   entire left shoulder, and “moderately reduced” range of motion due to pain with an inability to

                                  11   raise his left arm greater than 90 degrees. (AR 417-18.) The treatment provider noted that the

                                  12   “[m]ost significant problem is [limited range of motion] on L shoulder [due to] pain, but [it] does
Northern District of California
 United States District Court




                                  13   not prevent [Plaintiff] from engaging in gainful activities.” (AR 418.)

                                  14          The ALJ next noted that an October 2013 X-ray of the left shoulder revealed “severe

                                  15   glenohumeral osteoarthritis”; however, subsequent treatment notes in 2014 described Plaintiff’s

                                  16   left shoulder pain as “mild.” (AR 23 (citing AR 428, 431).) Indeed, the cited treatment records,

                                  17   dated November 18, 2014—one day before Dr. Fu’s medical source statement—note “mild” pain

                                  18   with motion. (AR 428, 431.) The ALJ also cited Dr. Rana’s June 2015 opinion and noted that

                                  19   since June 2015, Plaintiff’s “primary complaint was related to his skin infection/rash that was

                                  20   being treated with clindamycin, prednisone, and triamcinolone,” and the remaining physical

                                  21   examinations in the record “were relatively normal except for his skin condition.” (AR 23.) The

                                  22   cited treatment records support the ALJ’s finding and indicate that Plaintiff was treated at

                                  23   ValleyCare Medical Plaza (“ValleyCare”) between April 2015 and December 2016 for an abscess

                                  24   on his right leg and a recurring skin infection/rash that was variously attributed to insect bites,

                                  25   cellulitis, dermatitis, unknown etiology, folliculitis, scabies, and methamphetamine use. (See AR

                                  26   474-520.)

                                  27          None of the ValleyCare treatment records indicate subjective complaints or treatment

                                  28   related to Plaintiff’s left shoulder condition. Indeed, treatment records from April, August, and
                                                                                          9
                                   1   December 2015 and June, July, and December 2016 indicate “normal” range of motion in all four

                                   2   extremities without pain. (See AR 476, 487, 492, 503, 512, 519.) A treatment record from

                                   3   October 2015 likewise indicates no “joint pain or back pain.” (See AR 508.) In other words,

                                   4   substantial evidence of record not only demonstrates that Dr. Fu’s “reach” limitation was overly

                                   5   restrictive, but that Plaintiff’s left shoulder condition appeared to improve after Dr. Rana’s June

                                   6   2015 examination.

                                   7          As for Dr. Fu’s asserted “sit, stand, and walk” limitations associated with Plaintiff

                                   8   diabetes, the ALJ’s discussion of the medical evidence noted that Plaintiff has “a long history of

                                   9   uncontrolled diabetes” and “periods of non-compliance with his medication.” (AR 22.) The ALJ

                                  10   further noted that even where Plaintiff’s diabetes remained uncontrolled, on examination he was

                                  11   negative for “fatigue, pain, or weight gain.” (Id.) The ALJ recognized that Plaintiff’s associated

                                  12   symptoms included “retinopathy of the left eye with blurred vision, frequent infections, frequent
Northern District of California
 United States District Court




                                  13   urination, and polydipsia,” but when Plaintiff was compliant with his medication, his diabetes was

                                  14   stable. (Id.) The ALJ also noted that Dr. Rana’s June 2015 examination report noted that Plaintiff

                                  15   “had not been taking his medication for three weeks due to insurance issues,” but “there was no

                                  16   evidence of lower extremity difficulty and the neurological examination was negative.” (Id.) The

                                  17   ALJ further noted that Plaintiff was back on his medication by August 2015 and reported “feeling

                                  18   better.” (Id. (citing AR 515).) The cited treatment records support the ALJ’s findings.

                                  19          Treatment records from Axis Health from April and October 2013 note that Plaintiff was

                                  20   negative for fatigue and pain, and had no complaints of lower extremity limitations. (AR 406-07,

                                  21   410-11.) A September 2014 treatment record notes that Plaintiff’s diabetes was “getting worse,”

                                  22   but it also notes that Plaintiff “did not use [his] medication,” and [t]here are no associated

                                  23   symptoms.” (AR 423.) At a follow-up in November 2014—one day before Dr. Fu’s medical

                                  24   source statement—Mr. Liu characterizes Plaintiff’s diabetes as “stable” and states that Plaintiff

                                  25   was complying with his medication regimen and “has been managed with diet, oral medications

                                  26   and insulin.” (AR 428.) The treatment record notes the following associated symptoms: “blurred

                                  27   vision, frequent infections, frequent urination and polydipsia.” (Id.) A review of Plaintiff’s

                                  28   symptoms indicated that he was negative for fatigue, joint pain, joint tenderness, and limping.
                                                                                         10
                                   1   (AR 430.)

                                   2          The ValleyCare treatment records dated April 2015 through December 2016 are likewise

                                   3   silent as to any symptoms suggesting the “sit, stand, and walk” limitations set forth in Dr. Fu’s

                                   4   medical source statement. Instead, and as previously discussed, the ValleyCare records

                                   5   demonstrate that since June 2015, Plaintiff’s “primary complaint was related to his skin

                                   6   infection/rash,” and the remaining physical examinations in the record “were relatively normal

                                   7   except for his skin condition.” (AR 23.)

                                   8          In sum, the ALJ’s discussion of Plaintiff’s treatment history and the objective medical

                                   9   evidence constitute “specific and legitimate reasons supported by substantial evidence” for

                                  10   assigning only partial weight to Dr. Fu’s opinion.

                                  11   II.    Subjective Symptom Testimony

                                  12          A.      Legal Standard
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has “established a two-step analysis for determining the extent to which

                                  14   a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th

                                  15   Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective medical

                                  16   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  17   other symptoms alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal

                                  18   quotation marks and citation omitted). “Second, if the claimant meets the first test, and there is no

                                  19   evidence of malingering, the ALJ can reject the claimant’s testimony about the severity of her

                                  20   symptoms only by offering specific, clear and convincing reasons for doing so.” Id. (internal

                                  21   quotation marks and citation omitted).

                                  22          “The clear and convincing standard is the most demanding required in Social Security

                                  23   cases.” Moore v. Comm’r of Soc. Sec., 278 F.3d 920, 924 (9th Cir. 2002). Thus, the ALJ cannot

                                  24   rely on “general findings” in rejecting a plaintiff’s subjective symptom testimony. Holohan, 246

                                  25   F.3d at 1208. That said, the ALJ need not accept the plaintiff’s allegations of pain as true, and

                                  26   “may consider inconsistencies either in the claimant’s testimony or between the testimony and the

                                  27   claimant’s conduct . . . and whether the claimant engages in daily activities inconsistent with the

                                  28   alleged symptoms.” Molina, 674 F.3d at 1112 (internal quotation marks and citations omitted).
                                                                                        11
                                   1   Further, “the ALJ may discredit a claimant’s testimony when the claimant reports participation in

                                   2   everyday activities indicating capacities that are transferable to a work setting.” See id. “Even

                                   3   where those activities suggest some difficulty functioning, they may be grounds for discrediting

                                   4   the claimant’s testimony to the extent that they contradict claims of a totally debilitating

                                   5   impairment.” Id. If the ALJ’s assessment “is supported by substantial evidence in the record,

                                   6   [courts] may not engage in second-guessing.” See Thomas, 278 F.3d at 959.

                                   7          B.      ALJ’s Analysis

                                   8          Applying the two-step analysis, the ALJ first determined that Plaintiff’s “medically

                                   9   determinable impairments could reasonably be expected to cause the alleged symptoms.” (AR

                                  10   22.) Because Plaintiff met the first part of the test, the ALJ was required to provide “specific,

                                  11   clear and convincing reasons” for rejecting Plaintiff’s testimony regarding the severity of her

                                  12   symptoms, or else find evidence of malingering. Lingenfelter, 504 F.3d at 1036. The ALJ did so.
Northern District of California
 United States District Court




                                  13          In considering Plaintiff’s subjective symptom testimony, the ALJ cited the following

                                  14   testimony from the February 2017 hearing:

                                  15                  [Plaintiff] testified that his impairments include[ ] broken bones,
                                                      reconstructive surgery on his face, and left rotator cuff surgery. He
                                  16                  alleges that he is unable to do heavy lifting and is unable to lift his
                                                      arms overhead or put his coat on comfortably. He further alleges that
                                  17                  he is unable to reach his feet or scrub his back with his left arm. He
                                                      also testified that he suffers from type 2 diabetes and that he needs to
                                  18                  lie down for 15 minutes or he will experience tingling in his feet. He
                                                      said he is able to stand 20-25 minutes and the he lies down 3 to 4 times
                                  19                  a day. He testified that he is compliant with his medication.
                                  20   (AR 22.)

                                  21          The ALJ found that Plaintiff’s testimony regarding the “intensity, persistence, and limiting

                                  22   effects of his symptoms” was inconsistent with the medical evidence of record, which indicates

                                  23   that Plaintiff “remains capable of performing less than light work, despite his diabetes and left

                                  24   shoulder condition.” (Id.) The ALJ then discussed the medical evidence in relation to Plaintiff’s

                                  25   testimony and discounted Plaintiff’s testimony, noting that Plaintiff’s treatment history, the

                                  26   objective medical evidence, and Plaintiff’s “own report that he is able to ride a bike” did not

                                  27   support Plaintiff’s testimony. (AR 22-23.) These reasons are specific, clear, and convincing. As

                                  28   previously discussed, Plaintiff’s treatment records and the objective findings on examination do
                                                                                         12
                                   1   not support Plaintiff’s testimony regarding debilitating limitations associated with his diabetes or

                                   2   left shoulder condition. Further, Plaintiff’s self-reported activities of daily living support the

                                   3   ALJ’s determination; specifically, Plaintiff’s May 2015 disability questionnaire reported that

                                   4   Plaintiff: used a bike for transportation and lifted the bike “a few times a day,” went grocery

                                   5   shopping twice a week, did his own laundry and cleaning, and did yardwork using a “push

                                   6   mower.” (AR 269-70.) And although Plaintiff reported that riding his bike and using the push

                                   7   mower were fatiguing, (see id.), those activities do not evince “totally debilitating impairments,”

                                   8   see Molina, 674 F.3d at 1112 (noting that “[e]ven where [reported] activities suggest some

                                   9   difficulty functioning, they may be grounds for discrediting the claimant’s testimony to the extent

                                  10   that they contradict claims of a totally debilitating impairment”).

                                  11          In sum, the ALJ’s assessment of Plaintiff’s subjective symptom testimony is supported by

                                  12   substantial evidence and does not constitute reversible error.
Northern District of California
 United States District Court




                                  13   III.   Step-Five Determination

                                  14          Plaintiff argues that the ALJ committed reversible error at step five because she concluded

                                  15   that Plaintiff could perform light work, but the ALJ’s RFC determination is “more consistent with

                                  16   a range of sedentary work than a range of light work” because the RFC indicates that Plaintiff is

                                  17   “limited to standing and walking for 1 hour at a time and up to 4 total hours in an 8-hour day.”

                                  18   (Dkt. No. 24 at 15.) In support, Plaintiff notes that “Social Security Ruling 83-10 provides that the

                                  19   ability to perform the full range of light work typically requires about 6 hours of standing and

                                  20   walking in an 8-hour day.” (Id.) Defendant counters that the ALJ did not err because she properly

                                  21   relied on the VE’s testimony at step five. (Dkt. No. 25 at 9.) The Court agrees for three reasons.

                                  22          First, the VE testified that a claimant with Plaintiff’s RFC could perform certain

                                  23   occupations defined as light work that allow individuals to “sit or stand as needed.” (AR 38-41

                                  24   (listing “production assembler” (DOT Code 706.687-010), “subassembler electrical equipment”

                                  25   (DOT Code 729.684-054), and “bench assembler” (DOT Code 706.684-022).) The ALJ’s

                                  26   decision discussed the VE’s testimony regarding the “sit/stand option” and ultimately found that,

                                  27   “[p]ursuant to SSR 00-4p, . . . the vocational expert’s testimony is consistent with the information

                                  28   contained in the Dictionary of Occupational Titles.” (AR 25.) Because the ALJ determined that
                                                                                         13
                                   1   the VE’s testimony was consistent with the Dictionary of Occupational Titles and that the VE

                                   2   adequately explained the existence of the sit/stand option “based on her professional experience as

                                   3   a Certified Rehabilitation Counselor for over 17 years,” the ALJ did not err in relying on the VE’s

                                   4   testimony in support of her step-five determination. See Gutierrez v. Colvin, 844 F.3d 804, 809

                                   5   (9th Cir. 2016) (“The ALJ was entitled to rely on the [vocational] expert’s ‘experience in job

                                   6   placement’ to account for ‘a particular job’s requirements.”) (quoting SSR 00-4p, 2000 WL

                                   7   1898704, at *2 (2000)).

                                   8          Second, the ALJ’s decision notes that Plaintiff’s RFC does not indicate an ability to

                                   9   “perform the full range of light work,” based on Plaintiff’s limitations with standing and walking.

                                  10   (See AR 25.) As Plaintiff recognizes, SSR 83-10 provides that “a job is in [the light work]

                                  11   category when it requires a good deal of walking or standing,” with “the full range of light work”

                                  12   requiring “standing or walking, off and on, for a total of approximately 6 hours of an 8-hour
Northern District of California
 United States District Court




                                  13   workday.” SSR 83-10, 1983 WL 31251, at *5-6 (1983) (emphasis added). Here, the ALJ’s

                                  14   decision expressly notes that Plaintiff’s RFC does not reflect an ability to perform the full range of

                                  15   light work, but instead considers additional limitations requiring the “sit/stand option.” (See AR

                                  16   25.) Thus, the ALJ’s determination—again, based on the VE’s testimony—that Plaintiff’s RFC

                                  17   reflects an ability to perform less than the full range of light work does not conflict with SSR 83-

                                  18   10 or otherwise evince legal error. See Hatfield v. Berryhill, 768 Fed. App’x 629, 632 (9th Cir.

                                  19   2019) (rejecting argument that ALJ erred in accepting VE’s testimony that plaintiff could perform

                                  20   light work where RFC limited plaintiff “to five hours of standing in a workday,” because “the

                                  21   requirements of occupations listed in the [DOT] are maximum requirements, not the requirements

                                  22   of each particular job within that occupation”) (citing SSR 00-4p, 2000 WL 1898704; Gutierrez,

                                  23   844 F.3d at 807-08). Further, “the ALJ confirmed with the VE that the identified jobs were

                                  24   suitable for someone who could only stand or walk for [four] hours [total] in a workday.” Id.

                                  25          Finally, Plaintiff is wrong to the extent he argues that the ALJ’s RFC determination

                                  26   describes an ability to perform a range of sedentary work versus light work based on the

                                  27   standing/walking limitation. SSR 83-10 provides that “at the sedentary level of exertion, periods

                                  28   of standing or walking should generally total no more than about 2 hours of an 8-hour workday,
                                                                                        14
                                   1   and sitting should generally total approximately 6 hours of an 8-hour workday.” 1983 WL 31251,

                                   2   at *5 (emphasis added). Here, the RFC provides that Plaintiff can sit for a total of 4 hours and

                                   3   stand or walk for a total of 4 hours of an 8-hour workday. Thus, the RFC exceeds the general

                                   4   requirement for sedentary work under SSR 83-10.

                                   5      Accordingly, the ALJ’s step-five determination does not constitute reversible error.

                                   6                                             CONCLUSION

                                   7          For the reasons stated above, the Court DENIES Plaintiff’s motion and GRANTS

                                   8   Defendant’s motion. While the Court is sympathetic to Plaintiff’s condition, the record does not

                                   9   demonstrate that Plaintiff is disabled under the Social Security Act or that the ALJ erred in so

                                  10   finding.

                                  11          This Order disposes of Docket Nos. 24 and 25.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 16, 2020

                                  14

                                  15
                                                                                                    JACQUELINE SCOTT CORLEY
                                  16                                                                United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        15
